United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-2311
                                   ___________

Jania R. Faulkner,                      *
                                        *
           Appellant,                   *    Appeal from the United States
                                        *    District Court for the
     v.                                 *    Western District of Missouri.
                                        *
James H. Ensz,                          *
                                        *
           Appellee.                    *
                                   ___________

                     Submitted:    February 10, 1997

                          Filed:    March 25, 1997
                                   ___________

Before BOWMAN and WOLLMAN, Circuit Judges, and BOGUE,1 District
      Judge.
                               ___________


WOLLMAN, Circuit Judge.


     Jania Faulkner appeals from the district court’s2 grant of judgment
as a matter of law at the close of Faulkner’s evidence in Faulkner’s suit
against James Ensz for legal malpractice.        We affirm.


     Faulkner alleged that Ensz was negligent for failing to file an
administrative charge regarding a possible Title VII sex




     1
      The HONORABLE ANDREW W. BOGUE, United States District Judge
for the District of South Dakota, sitting by designation.
     2
      The Honorable Joseph E. Stevens, Jr., United States
District Judge for the Western District of Missouri.
discrimination claim before the 300-day statute of limitations ran.3     The
evidence at trial showed the following.       Faulkner was terminated as an
apprentice ironworker by the Joint    Apprenticeship Council (JAC) on August
15, 1990.      She hired Ensz to assist her in seeking reinstatement to the
apprenticeship program.     Ensz pursued an appeals process within the JAC,
which resulted in a hearing in March of 1991.      At the conclusion of that
hearing, Ensz told Faulkner that he did not have a “good feeling” about the
outcome      of the hearing.    Ensz then became aware that Faulkner was
interested in pursuing a sex discrimination claim if there was an adverse
hearing result.      He told Faulkner that he would look for a lawyer who
specialized in discrimination suits.    Faulkner’s administrative appeal was
denied on April 12, 1991.
        Ensz contacted Dianne Moritz, an experienced discrimination-suit
attorney, regarding Faulkner’s case.    Ensz, Faulkner, and Moritz met on May
10, 1991.      Prior to this meeting, Ensz had not calculated the statute of
limitations for filing an administrative charge regarding Faulkner’s
discrimination claim because he did not believe she had been terminated
from the apprenticeship program based on her gender.     At the meeting, and
with Faulkner’s knowledge, Ensz turned his complete original file on
Faulkner’s case (the only copy) over to Moritz.      Ensz’s position is that
he referred the case to Moritz at this meeting.      Faulkner testified that
she was aware that Moritz left the meeting with the original file and that
it was her understanding that Moritz had taken over the handling of her
case.       Moritz testified that she took the file only to review it and
determine if she was interested in getting involved in the case, possibly
as co-counsel with Ensz.


        Moritz reviewed the file and had one meeting at her office with
Faulkner to discuss the case, a meeting at which Ensz was not present.   The


        3
      We disagree with Faulkner’s argument that Ensz’s possible
negligence regarding the 180-day statute of limitations for
filing a Missouri Human Rights Act charge is also at issue. A
claim against Ensz regarding the Missouri Human Rights Act was
not clearly pleaded in her complaint, and the evidence showed
that Faulkner did not tell Ensz that she was interested in
pursuing a sex discrimination claim until after the 180-day
statute of limitations for filing a state charge had already run.
Furthermore, the parties stipulated that the Title VII 300-day
statute of limitations was at issue.

                                      -2-
deadline for filing an administrative charge ran on June 12, 1991.         Moritz
subsequently called Faulkner and told her that she was not interested in
taking the case, in part because of the statute of limitations problem.
She returned the file to Faulkner.4    Moritz also called Ensz to tell him
that she was not interested in becoming involved in the case.         This was the
only time Moritz spoke with Ensz after the May 10 meeting.


     Faulkner   testified   that   after   she   learned   of   the   statute   of
limitations problem from Moritz, she called Ensz, with whom she had not
spoken since the May 10 meeting.    Ensz said that he could not do anything
for her.   Faulkner testified that at Moritz’s direction she went ahead and
filed an administrative charge, which Moritz had agreed to monitor.
Faulkner’s charges with both the Equal Employment Opportunity Commission
and the Missouri Human Rights Commission were denied as untimely.        Faulkner
subsequently filed a suit against the JAC, which was dismissed because of
her untimely administrative filing.


     The district court found that Ensz’s involvement ended at the May 10
meeting when Moritz became involved and that Faulkner had never acted to
involve Ensz again.   The court concluded that Moritz’s intervention into
the case ended Ensz’s liability.




     4
      Faulkner has also sued Moritz for malpractice in state
court.

                                     -3-
      Under Missouri law, a successful attorney malpractice claim requires
a causal connection between the attorney’s negligence and the plaintiff’s
damages.    “To prove damages and causation, the plaintiff must establish
that `but for’ the attorney’s negligence the result of the underlying
proceeding would have been different.”      London v. Weitzman, 884 S.W.2d 674,
677 (Mo. Ct. App. 1994).     “`But for’ is an absolute minimum for causation
because it is merely causation in fact. . . . [T]here [must] be some causal
relationship between the defendant’s conduct and the injury or event for
which damages are sought.”    Callahan v. Cardinal Glennon Hosp., 863 S.W.2d
852, 862 (Mo. 1993) (en banc).     Furthermore, the doctrine of intervening
cause applies in attorney malpractice cases.      See Rodgers v. Czamanske, 862
S.W.2d 453, 458 (Mo. Ct. App. 1993).        “An intervening cause is a new and
independent force which interrupts the chain of events initiated by the
defendant’s negligence in such a significant manner as to become the direct
and proximate cause of the plaintiff’s damages.”       See id.


      We agree with the district court that Faulkner’s case fails on the
causation element.    The evidence does not show that the scope of Ensz’s
representation extended beyond representing Faulkner in the JAC hearing
seeking her reinstatement into the apprenticeship program.           Assuming,
however, that Ensz had responsibility for Faulkner’s discrimination case,
the only reasonable inference that can be drawn from the evidence is that
Ensz’s involvement ended on May 10.    Ensz gave his original file to Moritz
and   had   no further contact with Moritz or Faulkner; Faulkner’s own
testimony showed that she believed Ensz was no longer involved after Moritz
took the file; and Moritz returned the file to Faulkner, not Ensz.         The
termination of Ensz’s involvement, coupled with Moritz’s assumption of the
case, ended the causal relationship between Ensz’s actions and Faulkner’s
injury.




                                      -4-
     We find Faulkner’s argument that Ensz can be held liable for Moritz’s
conduct to be unpersuasive and the authorities Faulkner cites to be
inapposite.    In light of our affirmance of the judgment, we need not reach
Faulkner’s argument that the district court abused its discretion in
striking her designated experts.


     The judgment is affirmed.


     A true copy.


              Attest:


                   CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                     -5-